Title: Joseph Galloway to Richard Jackson and Benjamin Franklin, 29 November 1765
From: Galloway, Joseph
To: Jackson, Richard,Franklin, Benjamin



  Philada. Novr. 29 1765
  Messrs. Jackson and FranklinSirs

The Merchants of this City, greatly destrest with the present Circumstances of their Commerce, have transmitted to the Merchants and Manufacturers of Great Brittain, a Memorial Pointing out their Difficulties and hinting at the Remedies &c. which they Conceive will afford them the Desired Relief. They have been induced to take this Step from an Expectation, That the Brittish Merchants and Manufacturers, who are deeply interested in our Trade, and of Course in the Success of this Memorial, will Exert their Influence with the Parliament to remove the Cause of the Present Languishing State of American Commerce so very detrimental to the Interest of Brittain and her Colonies. This Memorial is attended with a Letter referring the Merchants &ca. in England to you, for such Information as they may stand in Need of, and Desiring that they will advise with you on this Important Occasion.
A Committee of the Merchants here, has Furnished the Committee of Correspondence, with a Copy of their Memorial, and requested they woud transmit it to you, which they had agreed to do; But as the Speaker and the rest of the Committee are now out of Town, I take that Task on my self and Send it herewith.
Your well known Attachment to the Interest and Welfare of America Leaves our Merchants no Room to Doubt, But that you will Afford their Friends in England all the Advice and Assistance in your Power, and fully Cooperate with them in the Measures most proper to be pursued for restoring our Commerce to its former Flourishing and Beneficial State. I am Gentlemen with the greatest Esteem and respect your most Obedient Servant
Jos. Galloway

 
Addressed: To / Richard Jackson and Benjamin / Franklin Esqrs. / in / London
